Citation Nr: 0705779	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-25 960	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for ischemic heart disease 
and depressed left ventricular function as secondary to 
service-connected mitral valve leaflet disease with aortic 
insufficiency.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from December 1964 to 
August 1974, and from September 1975 to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  

A July 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
granted service connection for mitral valve leaflet disease 
with aortic insufficiency as residuals of rheumatic fever.  
The RO, noting that a June 2002 VA fee-basis examination 
showed the veteran had coronary artery disease, sua sponte, 
took this diagnosis to be an informal claim, and set forth a 
denial of service connection for coronary artery disease with 
depressed left ventricular function in a Statement of the 
Case (SOC) dated in August 2003.  (The veteran had also 
submitted a notice of disagreement in February 2003 in which 
he argued that, but for his in-service rheumatic heart 
disease, he would not have had all the heart problems he had, 
including heart attacks.)  Because the veteran, by way of his 
completed VA Form 9, Appeal to Board of Veterans' Appeals, 
appealed "all of the issues listed in the Statement of the 
Case," the Board took jurisdiction of this issue, and denied 
service connection in a decision dated in May 2005.  

The veteran thereafter appealed the Board's decision to the 
Court.  In an order dated in October 2006, the Court granted 
a joint motion by the veteran and VA General Counsel, which 
was incorporated by reference, to vacate that portion of the 
Board's decision and remand it for readjudication in 
accordance with the joint motion.

Specifically, the parties to the joint motion agreed that the 
Board erred in construing the veteran's August 22, 2003 VA 
Form 9, Appeal to Board of Veterans' Appeals, as a 
substantive appeal, and concluded that the VA Form 9 should 
instead have been construed as a notice of disagreement (NOD) 
to the RO's decision that was first reported in the August 
2003 SOC.  The parties to the joint motion found that the 
Form 9 should have been considered as a NOD, which meant that 
the RO was obligated to thereafter issue a SOC.  It was 
concluded that, because there had been no SOC issued after 
the NOD and no substantive appeal following a properly issued 
SOC, the Board did not have jurisdiction to act.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

In order to comply with the direction in the joint motion, a 
remand is required so that a SOC may be issued.  Accordingly, 
the veteran's case is REMANDED to the RO for the following 
actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed, to specifically include 
the criteria for assignment of 
disability ratings and for award of 
an effective date.  See 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The RO is directed to construe 
the veteran's August 22, 2003, VA 
Form 9, Appeal to Board of Veterans' 
Appeals, as a notice of 
disagreement, and to issue a SOC in 
response.  (Issuance of a 
supplemental statement of the case 
is not appropriate.)  If, and only 
if, the veteran files a timely 
substantive appeal following the new 
SOC, this issue should be returned 
to the Board.

(The RO's attention is also drawn to 
the issue of entitlement to a higher 
initial evaluation for mitral valve 
leaflet disease with aortic 
insufficiency, evaluated as 10 
percent disabling, that was 
previously remanded by the Board in 
its May 2005 decision.  That remand 
was not disturbed by the Court's 
action, so the RO should also 
complete the evidentiary development 
sought in the May 2005 remand.)

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

